DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 8 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 11 of prior U.S. Patent No. US 11,407,238. This is a statutory double patenting rejection.
Claim 11 (including independent claim 1) of US 11,407,238 recites:
A printing system, comprising: 
a driving belt configured to drive media through the printing system relative to one or more print heads; and 
a vacuum conveyor system, including: 
a vacuum chamber cover having a first surface and a second surface opposite the first surface, the vacuum chamber cover including a plurality of openings through the vacuum chamber cover from the first surface to the second surface; a seal disposed within and extending along the length of the vacuum chamber cover, the seal drivable by an actuator based on a supply of pressurized gas to open or close a region with openings; and a vacuum chamber below the second surface of the vacuum chamber cover and configured to apply vacuum to the media through one or more open openings to constrain the media on the driving belt by flattening the media against the driving belt. 
wherein the openings comprise one or more slots extending a length along a longitudinal direction of the vacuum chamber cover, and wherein the seal extends a length of the one or more slots.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. US 11,407,238. Although the claims at issue are not identical, they are not patentably distinct from each other because the word “slot” or “plurality of slots” in claim 12 is an obvious well-known type of “opening”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13, 14, and 19 recites the limitation "the plurality of openings" in line 2 of claim 13, “the openings” in line 2 of claim 14, and “the openings”.  There is insufficient antecedent basis for this limitation in the claim.  Correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10-17, 19, 20  is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wooton et al. US 2002/0062750 A1 (hereinafter “Wooton”).
Regarding claims 1, 12-15, Wooton discloses a printing system,
comprising:
a driving belt (24) configured to drive media through the printing system relative to one or more print heads (14); and
a vacuum conveyor system, including:
a vacuum chamber cover (interpreted as members 61, 56, 52 and 44) having a first surface (top surface of 56) and a second surface (bottom surface of 56) opposite the first surface, the vacuum chamber cover including a plurality of slots (64) each extending longitudinally across at least a portion of the vacuum chamber cover, each slot forming an opening through the vacuum chamber cover from the first surface to the second surface;
a seal (60) disposed within and extending along at least a portion of a length of a respective slot of the plurality of slots, the seal drivable by an actuator (72, 74) to open (open position 60’) or close (close position 60, a flat position to prevent airflow as shown in FIG. 4) the respective slot; and
a vacuum chamber (50) below the second surface of the vacuum chamber cover and configured to apply vacuum to the media through one or more open openings to constrain the media on the driving belt by flattening the media against the driving belt. 
Regarding claim 2, wherein the driving belt includes one or more apertures (belt 24 is “perforated”) aligned with each of the plurality of slots.
Regarding claim 3, further comprising a plurality of seals (shown in FIG. 2), wherein each seal of the plurality of seals corresponds to one of the slots in the plurality of slots and is drivable by an associated actuator to open or close the corresponding slot.
Regarding claim 4, wherein each seal of the plurality of seals is actuated independently (“selectively”, [0020]) of other seals in the vacuum conveyor system.
Regarding claim 5, further comprising a controller (92 or shown in claim 10 as “controller’) configured to detect a width of the media and determine, based on the width of the media, one or more of the slots that are outside an area covered by the media, wherein the controller actuates the seals corresponding to the one or more determined slots to close the one or more determined slots.
Regarding claims 6 and 16, wherein the seal is actuated to expand or contract horizontally (moves from left to right) in a plane of the vacuum chamber cover.
Regarding claims 7 and 17, wherein the seal is actuated vertically (lifts up) towards or away from the first surface of the vacuum chamber cover.
Regarding claim 10, wherein the driving belt drives the media in a driving direction relative to the print heads, and wherein the plurality of slots are distributed in parallel to the driving direction.
Regarding claim 11, wherein the driving belt drives the media over the first surface of the vacuum chamber cover.
Regarding claim 19 and 20, refer to rejection of claims 1, 3, and 5.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/           Primary Examiner, Art Unit 3653